Case: 20-61243       Document: 00516315500           Page: 1      Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              May 11, 2022
                                    No. 20-61243
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


   Sindia Jhojana Ocampo Villalobos;
   Wendy Tatiana Ocampo Villalobos,

                                                                           Petitioners,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                BIA No. A 206 414 791
                                BIA No. A 206 414 792


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Sindia and Wendy Ocampo Villalobos petition for review of the deci-
   sion of the Board of Immigration Appeals (“BIA”) dismissing their appeal of
   the denial of their application for asylum and withholding of removal. The


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61243      Document: 00516315500          Page: 2    Date Filed: 05/11/2022




                                    No. 20-61243


   immigration judge (“I.J.”) determined that they were not eligible for that
   relief because, in part, their articulated particular social group (“PSG”),
   “Honduran family targeted by the gangs,” was not cognizable. See Jaco v.
   Garland, 24 F.4th 395, 403 (5th Cir. 2021). The I.J. reasoned that the PSG
   was too vague, given that “Honduran family” was not limited in any way and
   could include almost any family in Honduras and that “targeted by the
   gang[s]” could refer to many things, including extortion, physical abuse, or
   recruitment. In addition, the I.J. found that there was insufficient evidence
   that the PSG was viewed by society as a socially distinct group.
          The BIA agreed and adopted those reasons. We may review the I.J.’s
   decision to the extent it had “some impact on the BIA’s decision.” Wang v.
   Holder, 569 F.3d 531, 536 (5th Cir. 2009).
          The petitioners do not assert any error by the BIA or the I.J. in con-
   cluding that the articulated PSG was not cognizable. They do brief whether
   there was a nexus between the alleged persecution and their membership in
   the PSG, but the BIA has “carefully distinguished” the PSG and nexus
   requirements. Jaco, 24 F.4th at 403.
          The failure to brief the adverse PSG determination abandons any chal-
   lenge to it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Brink-
   mann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
   Because the determination precludes relief on asylum and withholding of
   removal, see Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012), we
   do not reach the contentions concerning credibility, past persecution, future
   persecution, and nexus. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976); see
   also Cantu-Delgadillo v. Holder, 584 F.3d 682, 690 (5th Cir. 2009).
          The petition for review is DENIED.




                                          2